DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 11/18/2021.  These drawings are Figs. 7H and 7I.  The drawings do not introduce any new matter and are therefore entered.  The objection to the drawings raised in the Non-Final Rejection mailed on 8/19/2021 is withdrawn. 

Allowable Subject Matter
Claims 1-9, 21-22, 25-29 and 31-34 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record does not disclose or fairly suggest a method of forming a chip package with “stacking a package structure over the interposer substrate, wherein the package structure is attached to the semiconductor die through an adhesive layer, the adhesive layer is in direct contact with the semiconductor die, and the package structure is wider than the adhesive layer” along with other limitations of the claim.
Regarding claim 21, the prior art of record does not disclose or fairly suggest a method of forming a chip package with steps of “forming an adhesive layer on the semiconductor die;” and “bonding a package structure over the interposer substrate, 
Regarding claim 26, the prior art of record does not disclose or fairly suggest a method of forming a chip package with “an adhesive layer between the semiconductor device and the second redistribution structure, wherein the adhesive layer is in direct contact with the semiconductor device and the second redistribution structure, and the second redistribution structure is wider than the adhesive layer” along with other limitations of the claim.
The closest prior art are Park et al. (US 2017/0040265 A1), Lin et al. (US 2017/0243826 A1) and Marimuthu et al. (US 2010/0133704 A1). 
Park teaches a method of forming a stacked package structure with a semiconductor chip surrounded by an interposer substrate, and a package structure is bonded above the semiconductor chip and the interposer structure.  But Park does not teach an adhesive layer between the chip and package structure.  Lin teaches a similar method to Park’s method, but Lin also does not teach the adhesive layer.  Marimuthu teaches a method of forming a stacked package structure a semiconductor chip surrounded by an interposer substrate, and a package structure is bonded above the semiconductor chip and the interposer structure. However, Marimuthu’s adhesive layer does not contact the semiconductor chip directly. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A HOANG whose telephone number is (571)270-0406. The examiner can normally be reached Monday-Friday 8-9am, 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tuan A Hoang/           Examiner, Art Unit 2822